        Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF                     MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                      18-md-02865-LAK
SCHEME LITIGATION

This document relates to:   The cases identified in
                            Appendix A



 DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION FOR
   ISSUANCE OF A REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
                   TO OBTAIN EVIDENCE IN THE UK
         Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 2 of 16




         Plaintiff Skatteforvaltningen (“SKAT”) has moved the Court for the issuance of letters

rogatory seeking to depose a non-party and to obtain documents through foreign discovery.

Scrambling to patch a record devoid of the proof needed to sustain its claims of fraud, SKAT

relies on pure speculation to claim a link between the discovery sought – records and testimony

from J.P. Morgan London or J.P. Morgan Securities plc -- and the parties and issues in this

action. In doing so, SKAT confuses the relationships between parties to this litigation and

various other participants in the relevant transactional universe to manufacture an argument for

relevance. This confusion, combined with SKAT’s reliance on speculation, leaves the Court

with no basis to assess the probative value of the records SKAT seeks in what is a classic fishing

expedition.1 Because SKAT completely fails to carry its burden in demonstrating the relevance

of the discovery sought, its request should be denied.

         SKAT claims it needs the discovery because it bears on whether the defendants owned

the Danish securities related to the dividend reclaim applications at issue in this litigation. But

ownership can already be established with exclusive reference to the voluminous documents

defendants have produced. (E.g., Exs. A – D to ECF No. 564, which include trade

confirmations, account statements reflecting the purchase and sale of Danish securities, custodial

records demonstrating the receipt of dividends, and filings with U.S. authorities reporting

ownership of the Danish securities.) Within these records, there is nothing suggesting

defendants maintained a relationship with either J.P. Morgan London or J.P. Morgan Securities

plc (collectively, “J.P. Morgan London”) related to their ownership of Danish securities. Nor has


1
 By SKAT’s own logic, the motion also should be rejected as untimely. Over a month ago, SKAT objected to
defendants’ motion seeking discovery through the Hague Convention on the ground that “Defendants could have
made their motion months, if not years, ago,” and urged this Court to prohibit defendants from making use of any
discovery that defendants obtained after June 30, 2021 as a result of their motion. ECF No. 553 at 1-2 (filed Mar.
15, 2021). If it was too late for defendants a month ago, it is certainly too late for SKAT now. That is reason
enough to deny this particular request. See, e.g., Skyline Steel, L.L.C. v. Pilepro, L.L.C., 2015 WL 13832108, at *1
(S.D.N.Y. Jan. 28, 2015) (denying motion seeking discovery through Hague Convention as untimely).

                                                          2
        Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 3 of 16




any defendant in this litigation claimed that they held accounts with that institution or that their

ownership of the Danish shares depended upon such a relationship.

       Instead, SKAT impermissibly attempts to shoehorn into this litigation an assertion by

Sanjay Shah (not a party in the U.S.) related to Solo Capital LLC (“Solo”) (also not a party in the

U.S.) and Solo’s own relationships with non-parties to either this litigation or the U.K. litigation.

Worse, SKAT mischaracterizes the assertion to give the false impression of a link between the

parties in this litigation to J.P. Morgan London. The precise language from the U.K. litigation

relied upon by SKAT is as follows:




ECF No. 569-5 at 4. SKAT incorrectly reads the foregoing to establish that J.P. Morgan London

“allegedly held Danish Securities on Solo Capital’s behalf for the benefit of the Plan Defendants

in this MDL.” ECF No. 568 at 2. Of course, the language does not go nearly so far, nor does it

mention any of the Plan Defendants. Furthermore, SKAT’s U.K. lawyers expressly

acknowledge on the following page of the same filing that Solo’s relationship with J.P. Morgan

London did not involve holding securities at all, but was instead limited to clearing futures:

                                                  3
         Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 4 of 16




ECF No. 569-5 at 5. Clearing futures and holding securities are entirely separate and divisible

parts of a broader dividend arbitrage transaction.

         In reality, SKAT has given the Court no basis on which it can conclude that the requested

discovery is relevant to the parties and claims in this proceeding. SKAT points to nothing that

connects the defendants’ ownership of Danish Shares to any sub-custodial relationship between

Solo and J.P. Morgan London.2 The referenced U.K. filing does not mention a single Plan

Defendant, let alone suggest J.P. Morgan London held Danish securities for any Plan

Defendant’s benefit.

         Unable to show any connection between the defendants and J.P. Morgan London, SKAT

boldly goes a step further and speculates that “other Custodians may similarly claim that J.P.

Morgan served as a Sub-Custodian for them.” ECF No. 568 at 2. This hypothesis—which,

again, does not even suggest any connection between J.P. Morgan London and the actual

defendants in this case—falls far short of the showing required to warrant the intensive discovery

SKAT seeks. See, e.g., In re Welspun Litig., 2018 WL 4693586, at *3 (S.D.N.Y. Mar. 4, 2018)

(denying motion to compel where “Plaintiffs have provided no basis for this hypothesis [that the

requested information was relevant] other than pure speculation, and it is settled law that parties


2
         Besides inaccurately characterizing the U.K. filing, SKAT continues to misconstrue the nature of custodial
relationships. A sub-custodian of a custodian does not hold assets “for the benefit” of the custodian’s clients, but for
the benefit of the custodian. Thus, even if one indulges SKAT’s speculation, whether the pension plan defendants’
custodian transferred its assets to a sub-custodian does not matter, as the defendants’ accounts would continue to
accurately reflect defendants’ assets in any case.

                                                           4
         Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 5 of 16




may not roam in shadow zones of relevancy to explore matter which does not presently appear

germane on the theory that it might conceivably become so”) (cleaned up).

         Even though SKAT has failed to articulate any connection between the discovery sought

from J.P. Morgan London and the defendants in this case, it nevertheless requests seven hours of

deposition testimony. Not one of the six topics for that testimony references the defendant

Pension Plans. ECF No. 569-1 at 7, ECF No. 569-2 at 7. Likewise, SKAT seeks an array of

documents across various categories that fail to mention the defendant Pension Plans. ECF No.

569-1 at 9, 569-2 at 9. Again, the defendants have already produced their own relevant account

statements. Those statements reflect the Danish shares and show that the defendants did receive

the dividends. There is no need to look to an account of a sub-custodian to figure out “whether

the assertions of the Plans that they actually owned the Danish Securities, and received the

dividends, are true or false”—the Plans’ own documents establish that they did own the shares

and they did receive the dividends. Whether a custodian acting on behalf of the defendants

actually went into the market and consummated the transactions that are reflected on the

defendants’ statements (with or without the assistance of a sub-custodian) is a completely

distinct issue. Whatever the answer to that question, it does not change the fact that the

defendants in this litigation owned the shares.3 And the discovery SKAT seeks cannot answer

even that irrelevant question, as J.P. Morgan London was not Solo’s only sub-custodian.

         The defendants’ account statements alone will be relevant to SKAT’s claims in this case;

statements of a Solo sub-custodian—whatever they may show—will not be probative of any



3
         The analogy offered in response to SKAT’s prior motion remains equally apt here: if I have a bank
statement that shows $100 in a savings account, I am entitled to rely upon that statement and make the
representation that I have $100. One would never test that hypothesis by inspecting the records of the bank to
ensure that it held at least $100 in cash. But even if the bank turned out to have no cash at all, that would not change
my entitlement to the $100 reflected on my statement.

                                                           5
       Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 6 of 16




claim against the US defendants. At most, they may bear on the liability of Solo Capital and/or

Sanjay Shah, which SKAT has sued in other jurisdictions. But Solo Capital is not a defendant in

the US litigation. The defendants in the US never would have seen the records of Solo Capital’s

sub-custodians. Whatever those records reflect will have no bearing on SKAT’s claim that the

defendants in the United States defrauded SKAT.

       SKAT’s motion should be denied.



       Dated: New York, New York

       April 16, 2021


                                            Respectfully submitted,


                                            KOSTELANETZ & FINK, LLP


                                         By: /s/ Sharon L. McCarthy
                                            SHARON L. MCCARTHY
                                            7 World Trade Center, 34th Floor
                                            New York, New York 10007
                                            Tel: (212) 808-8100
                                            Fax: (212) 808-8108
                                            smccarthy@kflaw.com


                                            Attorneys for Defendants John van Merkensteijn,
                                            III, Elizabeth van Merkensteijn, Azalea Pension
                                            Plan, Basalt Ventures LLC Roth 401(K) Plan,
                                            Bernina Pension Plan, Bernina Pension Plan Trust,
                                            Michelle Investments Pension Plan, Omineca
                                            Pension Plan, Omineca Trust, Remece Investments
                                            LLC Pension Plan, Starfish Capital Management
                                            LLC Roth 401(K) Plan, Tarvos Pension Plan, Voojo
                                            Productions LLC Roth 401(K) Plan, Xiphias LLC
                                            Pension Plan




                                               6
Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 7 of 16




                            CAPLIN & DRYSDALE,
                             CHARTERED


                         By: /s/ Mark D. Allison
                            Mark D. Allison
                            CAPLIN & DRYSDALE, CHARTERED
                            600 Lexington Avenue, 21st Floor
                            New York, New York 10022
                            Phone: (212) 379-6060
                            Email: mallison@capdale.com


                            Attorneys for Defendants Robert Klugman, RAK
                            Investment Trust, Aerovane Logistics LLC Roth
                            401K Plan, Edgepoint Capital LLC Roth 401K
                            Plan, Headsail Manufacturing LLC Roth 401K
                            Plan, The Random Holdings 401K Plan, The Stor
                            Capital Consulting LLC 401K Plan


                            KAPLAN RICE LLP


                         By: /s/ Michelle A. Rice
                            Michelle A. Rice
                            Kaplan Rice LLP
                            142 West 57th Street
                            Suite 4A
                            New York N.Y. 10019
                            (212) 333-0227
                            mrice@kaplanrice.com


                            Attorneys for Defendants Joseph Herman, David
                            Zelman, Edwin Miller, Ronald Altbach, Perry
                            Lerner, Robin Jones, Ballast Ventures LLC Roth
                            401(K) Plan, Bareroot Capital Investments LLC
                            Roth 401(K)Plan, Albedo Management LLC Roth
                            401(K) Plan, Dicot Technologies LLC Roth 401(K)
                            Plan, Fairlie Investments LLC Roth 401(K) Plan,
                            First Ascent Worldwide LLC Roth 401(K) Plan,
                            Battu Holdings LLC Roth 401(K) Plan, Cantata
                            Industries LLC Roth 401(K) Plan, Crucible
                            Ventures LLC Roth 401(K) Plan, Monomer
                            Industries LLC Roth 401(K) Plan, Limelight Global
                            Productions LLC Roth 401(K) Plan, Loggerhead
                            Services LLC Roth 401(K) Plan, PAB Facilities

                               7
Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 8 of 16




                            Global LLC Roth 401(K) Plan, Plumrose Industries
                            LLC Roth 401(K) Plan, Pinax Holdings LLC Roth
                            401(K) Plan, Roadcraft Technologies LLC Roth
                            401(K) Plan, Sternway Logistics LLC Roth 401(K)
                            Plan, Trailing Edge Productions LLC Roth 401(K)
                            Plan, True Wind Investments LLC Roth 401(K)
                            Plan, Eclouge Industry LLC Roth 401(K) Plan,
                            Vanderlee Technologies Pension Plan, Vanderlee
                            Technologies Pension Plan Trust, Cedar Hill
                            Capital Investments LLC Roth 401(K) Plan, Green
                            Scale Management LLC Roth 401(K) Plan, Fulcrum
                            Productions LLC Roth 401(K) Plan, Keystone
                            Technologies LLC Roth 401(K) Plan, Tumba
                            Systems LLC Roth 401(K) Plan


                            DEWEY PEGNO & KRAMARSKY LLP


                         By: /s/ Thomas E.L. Dewey
                            Thomas E.L. Dewey
                            777 Third Avenue – 37th Floor
                            New York, New York 10017
                            Tel.: (212) 943-9000
                            Fax: (212) 943-4325
                            E-mail: tdewey@dpklaw.com


                            Attorneys for Defendant
                            Michael Ben-Jacob


                            WILLIAMS & CONNOLLY LLP


                         By: /s/ Stephen D. Andrews
                            Stephen D. Andrews
                            Amy B. McKinlay
                            Williams & Connolly LLP
                            725 Twelfth Street, N.W.
                            Washington, DC 20005
                            (202) 434-5000
                            amckinlay@wc.com
                            sandrews@wc.com


                            Attorneys for Defendants Sander Gerber and
                            Sander Gerber Pension Plan

                               8
Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 9 of 16




                            K&L GATES LLP


                         By: /s/ John C. Blessington
                            John C. Blessington (pro hac vice)
                            K&L GATES LLP
                            State Street Financial Center
                            One Lincoln Street
                            Boston, MA 02111
                            T: 617.261.3100
                            F: 617.261.3175
                            E: john.blessington@klgates.com


                            Attorneys for Defendants / Third-Party Plaintiffs
                            Acer Investment Group LLC, American Investment
                            Group of New York, L.P. Pension Plan, DW
                            Construction, Inc. Retirement Plan, Kamco
                            Investments Inc. Pension Plan, Kamco LP Profit
                            Sharing Pension Plan, Linden Associates Defined
                            Benefit Plan, Moira Associates LLC 401K Plan,
                            Newsong Fellowship Church 401K Plan, Riverside
                            Associates Defined Benefit Plan, Robert Crema,
                            Stacey Kaminer, Alexander Jamie Mitchell III,
                            David Schulman, Joan Schulman, and Darren
                            Wittwer


                            GUSRAE KAPLAN NUSBAUM PLLC


                         By: /s/ Martin H. Kaplan
                            Martin H. Kaplan
                            Kari Parks
                            Gusrae Kaplan Nusbaum PLLC
                            120 Wall Street
                            New York, NY 10005
                            T: (212) 269-1400
                            Mkaplan@gusraekaplan.com
                            Kparks@gusraekaplan.com


                            Attorneys for Defendants Sheldon Goldstein, Scott
                            Goldstein, and the Goldstein Law Group PC 401(K)
                            Profit Sharing Plan




                               9
     Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 10 of 16




                                    APPENDIX A

         Defendants                         Counsel                Associated Case(s)
John van Merkensteijn, III     Sharon L. McCarthy                 19-cv-01866
                               Caroline Ciraolo                   19-cv-01865
                               Nicholas S. Bahnsen                19-cv-01906
                               Kostelanetz & Fink LLP             19-cv-01894
                               7 World Trade Center, 34th Floor   19-cv-01911
                               New York, New York 10007           19-cv-01871
                               Tel: (212) 808-8100                19-cv-01930
                               Fax: (212) 808-8108                19-cv-01873
                               cciraolo@kflaw.com                 19-cv-01794
                               smccarthy@kflaw.com                19-cv-01798
                               nbahnsen@kflaw.com                 19-cv-01788
                                                                  19-cv-01918
                                                                  19-cv-01928
                                                                  19-cv-01931
                                                                  19-cv-01800
                                                                  19-cv-01803
                                                                  19-cv-01809
                                                                  19-cv-01818
                                                                  19-cv-01801
                                                                  19-cv-01810
                                                                  19-cv-01813

Elizabeth van Merkensteijn                                        19-cv-01893

Azalea Pension Plan                                               19-cv-01893

Basalt Ventures LLC Roth                                          19-cv-01866
401(K) Plan

Bernina Pension Plan                                              19-cv-01865

Bernina Pension Plan Trust                                        19-cv-10713

Michelle Investments Pension                                      19-cv-01906
Plan

Omineca Pension Plan                                              19-cv-01894

Omineca Trust                                                     19-cv-01794
                                                                  19-cv-01798
                                                                  19-cv-01788
                                                                  19-cv-01918
                                                                  19-cv-01928


                                           10
     Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 11 of 16




         Defendants                       Counsel             Associated Case(s)
                                                             19-cv-01931
                                                             19-cv-01800
                                                             19-cv-01803
                                                             19-cv-01809
                                                             19-cv-01818
                                                             19-cv-01801
                                                             19-cv-01810
                                                             19-cv-01813

Remece Investments LLC                                       19-cv-01911
Pension Plan

Starfish Capital Management                                  19-cv-01871
LLC Roth 401(K) Plan

Tarvos Pension Plan
                                                             19-cv-01930
Voojo Productions LLC Roth
401(K) Plan                                                  19-cv-01873

Xiphias LLC Pension Plan
                                                             19-cv-01924

Rob Klugman                   Mark D. Allison                18-cv-07828
                              Caplin & Drysdale, Chartered   18-cv-07827
                              600 Lexington Avenue           18-cv-07824
                              21st Floor                     18-cv-07829
                              New York, NY 10022             18-cv-04434
                              Tel: (212) 379-6000
RAK Investment Trust          mallison@capdale.com
                              zziering@capdale.com
Aerovane Logistics LLC Roth                                  18-cv-07828
401(K) Plan

Edgepoint Capital LLC Roth                                   18-cv-07827
401(K) Plan

Headsail Manufacturing LLC                                   18-cv-07824
Roth 401(K) Plan

The Random Holdings 401(K)
Plan                                                         18-cv-07829

The Stor Capital Consulting
LLC 401(K) Plan                                              18-cv-04434

                                         11
     Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 12 of 16




         Defendants                       Counsel       Associated Case(s)

Joseph Herman                  Michelle A. Rice        1:19-cv-01785
                               Kaplan Rice LLP         1:19-cv-01781
                               142 West 57th Street    1:19-cv-01791
                               Suite 4A                1:19-cv-01794
David Zelman                   New York N.Y. 10019     1:19-cv-01918
                               (212) 333-0227          1:19-cv-01783
                               mrice@kaplanrice.com    1:19-cv-01798
                                                       1:19-cv-01788

                                                       1:19-cv-01926
Edwin Miller                                           1:19-cv-01922
                                                       1:19-cv-01928
                                                       1:19-cv-01929
                                                       1:19-cv-01931

                                                       1:19-cv-01809
Ronald Altbach                                         1:19-cv-01800
                                                       1:19-cv-01803
                                                       1:19-cv-01812
                                                       1:19-cv-01818

                                                       1:19-cv-01806
Perry Lerner                                           1:19-cv-01870
                                                       1:19-cv-01792
                                                       1:19-cv-01808
                                                       1:19-cv-01815

                                                       1:19-cv-01801
Robin Jones                                            1:19-cv-01810
                                                       1:19-cv-01813


Ballast Ventures LLC Roth                              1:19-cv-01781
401(K) Plan

Bareroot Capital Investments                           1:19-cv-01783
LLC Roth 401(K) Plan

Albedo Management LLC
Roth 401(K) Plan                                       1:19-cv-01785

Dicot Technologies LLC Roth
401(K) Plan                                            1:19-cv-01788


                                         12
     Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 13 of 16




          Defendants                Counsel             Associated Case(s)
Fairlie Investments LLC Roth
401(K) Plan                                            1:19-cv-01791

First Ascent Worldwide LLC
Roth 401(K) Plan                                       1:19-cv-01792

Battu Holdings LLC Roth
401(K) Plan                                            1:19-cv-01794

Cantata Industries LLC Roth
401(K) Plan                                            1:19-cv-01798

Crucible Ventures LLC Roth
401(K) Plan                                            1:19-cv-01800

Monomer Industries LLC Roth
401(K) Plan                                            1:19-cv-01801

Limelight Global Productions
LLC Roth 401(K) Plan                                   1:19-cv-01803

Loggerhead Services LLC
Roth 401(K) Plan
                                                       1:19-cv-01806
PAB Facilities Global LLC
Roth 401(K) Plan
                                                       1:19-cv-01808
Plumrose Industries LLC Roth
401(K) Plan
                                                       1:19-cv-01809
Pinax Holdings LLC Roth
401(K) Plan
                                                       1:19-cv-01810
Roadcraft Technologies LLC
Roth 401(K) Plan
                                                       1:19-cv-01812
Sternway Logistics LLC Roth
401(K) Plan
                                                       1:19-cv-01813
Trailing Edge Productions
LLC Roth 401(K) Plan                                   1:19-cv-01815

True Wind Investments LLC
Roth 401(K) Plan                                       1:19-cv-01818



                                    13
     Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 14 of 16




         Defendants                         Counsel               Associated Case(s)
Eclouge Industry LLC Roth
401(K) Plan                                                      1:19-cv-01870

Vanderlee Technologies
Pension Plan                                                     1:19-cv-01918

Vanderlee Technologies
Pension Plan Trust                                               1:19-cv-01918

Cedar Hill Capital Investments
LLC Roth 401(K) Plan                                             1:19-cv-01922

Green Scale Management LLC
Roth 401(K) Plan                                                 1:19-cv-01926

Fulcrum Productions LLC
Roth 401(K) Plan                                                 1:19-cv-01928

Keystone Technologies LLC
Roth 401(K) Plan                                                 1:19-cv-01929

Tumba Systems LLC Roth
401(K) Plan                                                      1:19-cv-01931

Sander Gerber                    Stephen D. Andrews              18-cv-4899
                                 Amy B. McKinlay
Sander Gerber Pension Plan       Williams & Connolly LLP         18-cv-4899
                                 725 Twelfth Street, N.W.
                                 Washington, DC 20005
                                 (202) 434-5000
                                 amckinlay@wc.com
                                 sandrews@wc.com
Michael Ben-Jacob                Thomas E. L. Dewey              1:18-cv-04434
                                 Dewey Pegno & Kramarsky LLP     1:18-cv-07824
                                 777 Third Avenue – 37th Floor   1:18-cv-07827
                                 New York, New York 10017        1:18-cv-07828
                                 Tel.: (212) 943-9000            1:18-cv-07829
                                 Fax: (212) 943-4325             1:19-cv-01781
                                 E-mail: tdewey@dpklaw.com       1:19-cv-01783
                                                                 1:19-cv-01785
                                                                 1:19-cv-01788
                                                                 1:19-cv-01791
                                                                 1:19-cv-01792
                                                                 1:19-cv-01794
                                                                 1:19-cv-01798

                                           14
     Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 15 of 16




        Defendants                     Counsel                  Associated Case(s)
                                                              1:19-cv-01800
                                                              1:19-cv-01801
                                                              1:19-cv-01803
                                                              1:19-cv-01806
                                                              1:19-cv-01808
                                                              1:19-cv-01809
                                                              1:19-cv-01810
                                                              1:19-cv-01812
                                                              1:19-cv-01813
                                                              1:19-cv-01815
                                                              1:19-cv-01818
                                                              1:19-cv-01866
                                                              1:19-cv-01867
                                                              1:19-cv-01868
                                                              1:19-cv-01869
                                                              1:19-cv-01870
                                                              1:19-cv-01871
                                                              1:19-cv-01873
                                                              1:19-cv-01894
                                                              1:19-cv-01896
                                                              1:19-cv-01918
                                                              1:19-cv-01922
                                                              1:19-cv-01926
                                                              1:19-cv-01928
                                                              1:19-cv-01929
                                                              1:19-cv-01931

Acer Investment Group LLC   John C. Blessington               18-cv-09841
                            K&L GATES LLP                     18-cv-09797
                            State Street Financial Center     18-cv-09836
                            One Lincoln Street                18-cv-09837
                            Boston, MA 02111                  18-cv-09838
                            T: 617.261.3100                   18-cv-09839
                            F: 617.261.3175                   18-cv-09840
                            E: john.blessington@klgates.com   18-cv-10100
                                                              18-cv-05053

American Investment Group
of New York, L.P. Pension
Plan                                                          18-cv-09841

DW Construction, Inc.
Retirement Plan
                                                              18-cv-09797


                                       15
     Case 1:18-md-02865-LAK Document 579 Filed 04/16/21 Page 16 of 16




         Defendants                      Counsel             Associated Case(s)
Kamco Investments Inc.
Pension Plan                                                18-cv-09836

Kamco LP Profit Sharing
Pension Plan                                                18-cv-09837

Linden Associates Defined
Benefit Plan                                                18-cv-09838

Moira Associates LLC 401K
Plan                                                        18-cv-09839

Newsong Fellowship Church
401K Plan                                                   18-cv-10100

Riverside Associates Defined
Benefit Plan                                                18-cv-09840

Robert Crema
                                                            18-cv-09841
Stacey Kaminer
                                                            18-cv-09841
                                                            18-cv-09797
                                                            18-cv-09836
                                                            18-cv-09837
                                                            18-cv-09839
Alexander Jamie Mitchell III
                                                            18-cv-10100
David Schulman
                                                            18-cv-09840
Joan Schulman
                                                            18-cv-09838
Darren Wittwer
                                                            18-cv-09797

Sheldon Goldstein              Martin H. Kaplan             18-cv-5053
                               Kari Parks
Scott Goldstein                Gusrae Kaplan Nusbaum PLLC
                               120 Wall Street
The Goldstein Law Group PC     New York, NY 10005
401(k) Profit Sharing Plan     T: (212) 269-1400
                               mkaplan@gusraekaplan.com
                               kparks@gusraekaplan.com




                                         16
